DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 6-11 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/JP2018/08287 filed on 5 Mar. 2018, which claims benefit under 35 USC 119(a)-(d) to foreign application No. JP 2017042783 filed on 7 Mar. 2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4 Sep. 2019, 26 Sep. 2019, 3 Oct. 2019, and 4 Mar. 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
s 6, and 8-10 are objected to because of the following informalities: In this case, “represents”, and “represent” used for variable definitions in claims 6, and 8-10 should be replaced with ----is---- or ---are---.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyama et al. (US 10,081,620 B2; filed 1 Sep. 2016; see attached 892).

	Regarding claim 6, Toyama et al. disclose Toyama et al. discloses the radiofluorination precursors 1-3 
    PNG
    media_image1.png
    159
    659
    media_image1.png
    Greyscale
 (see table 1) 18F]fluoromethyl-5-[(2-nitro-1H-imidazol-1-yl)methyl- ]-1,3-dioxane (see col. 26).  The latter compounds read on compounds of instant formula (2) wherein S =  
    PNG
    media_image2.png
    165
    200
    media_image2.png
    Greyscale
; L=Me(alkyl having 1 carbon); p=0; and R1=R2=C12H25, C8H17, or C4H9.  The former reads on a compound of instant formula (1) wherein S=
    PNG
    media_image2.png
    165
    200
    media_image2.png
    Greyscale
, L= Me(alkyl having 1 carbon).  See example 9, cols. 26-28.
	Regarding claim 7, 2,2-dimethyl-5-[18F]fluoromethyl-5-[(2-nitro-1H-imidazol-1-yl)methyl- ]-1,3-dioxane has a cLogP of about 0.9, and the difference in cLogP between the compound of formula (1) and the precursor compounds 1-3 is more than 2.  See col. 28, table 4.  
	Regarding claims 10-11, Toyama et al. disclose radiofluorination using precursors 1-8 wherein to the dried residue containing [18F]fluoride a solution in acetonitrile or acetonitrile/tetrahydrofuran mixed solvent of respective precursors 1-8 were added, and the resulting mixtures were heated at 110oC for 10 min.  The mixtures were allowed to pass through the Sep-Pak C18 plus (reverse phase column) so that the 2,2-dimethyl-5-[18F]fluoromethyl-5-[(2-nitro-1H-imidazol-1-yl)methyl- ]-1,3-dioxane was adsorbed onto the column  The column was washed with water and then water/acetonitrile was allowed to pass through the column to elute 2,2-dimethyl-5-[18F]fluoromethyl-5-[(2-nitro-1H-imidazol-1-yl)methyl- ]-1,3-dioxane (see col. 26).

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Reg No. 1387851-74-2 (STN International; entered 8 Aug. 2012; see IDS filed on 26 Sep. 2019).


    PNG
    media_image3.png
    115
    212
    media_image3.png
    Greyscale
 with a cLogP of 1.3 (ChemDraw).  This reads on a labeling precursor of instant formula (2) wherein S= CF3; L=CH2 (alkyl having 1 carbon); p=0; and R1=R2=Et (alkyl having 2 carbons).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al. (CA 2953692 A1; published 30 Dec. 2015; see attached 892) in view of Toyama et al. (US 10,081,620 B2; filed 1 Sep. 2016; see attached 892).

Izawa et al. teach 2-(3-pyridinyl)-1H-benzimidazole derivative compound and medicament containing the same (see title).  Izawa et al. disclose the precursor 28 and the following reaction scheme 
    PNG
    media_image4.png
    179
    647
    media_image4.png
    Greyscale
 (see Fig. 4).  Precursor 28 reads in part on (S-2) wherein S’ = 
    PNG
    media_image5.png
    79
    145
    media_image5.png
    Greyscale
 (part of S); X1=Br; X2=H; X3=F; *=binding site to L; and L=Et (alkyl having 2 carbon atoms).  Izawa et al. teach that the compounds therein specifically accumulate in aldosterone-producing tumor (see [0010]).  Izawa et al. teach methods of PET imaging (see [0015]-[0016]).  [18F]200 has a cLog P of anf 1.8 (ChemDraw).  

Toyama et al. teach as discussed above.  Toyama et al. teach radioactive fluorine labeling precursor compound and method for manufacturing radioactive fluorine labeled compound using the same (see title).  Toyama et al. tach that introducing a hydrophobic tag into the benzene ring of the leaving group formed of benzenesulfonoxy group enable radioactive fluorine-labeled compounds to be separated and purified from unreacted precursor compounds after radioactive fluorination reaction by simple method with radioactive fluorine conversion rate being maintained at the same level as conventional methods (see col. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound and method of Izawa et al. (compound 28 and radiofluorination method) by substituting the -OTs leaving group with one of the leaving groups in precursors 1-3 and 7-8 of Toyama et al. thereby preparing a precursor with a cLogP of at least 4.3 and then optionally reacting that compound with [18F]fluoride and separate with a SPE because it would advantageously enable easy separation of the [18F]200 from unreacted precursor by a simple SPE method.  

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr et al. (US 2011/0112293 A1; published 12 May 2011; see IDS filed on 4 Sep. 2019), in view of Graham et al. (US 2012/0238740 A1; published 20 Sep. 2012; see attached 892) and Pozsgay et al. (Org. Lett.; published 1999; see attached 892).

Cyr et al. teach purification strategy for direct nucleophilic procedures (see title).  Cyr et al. teach that the invention relates to processes and kits for carrying out an efficient “liquid phase” nucleophilic substitution reaction with a nucleophilic reagent X on a precursor targeting substrate S comprising a purification moiety M attached via a leaving group L to the targeting substrate.  The methods allow simple purification of the desired pharmaceutical S-X from non-
    PNG
    media_image6.png
    170
    414
    media_image6.png
    Greyscale
.  Cyr et al. teach the preparation of azide resin, and radiofluorination; preparation of 2-(2-[18F]fluoroethyl)napthalene (S-X), and purification via azide resin (see examples 1-4).  Compound 4 reads on a compound of instant formula (2) wherein S= 
    PNG
    media_image7.png
    107
    132
    media_image7.png
    Greyscale
; L=Et; p=0; R1=Me, and R2=propargyl.  2-(2-[18F]fluoroethyl)naphthalene reads on a compound of formula (1) wherein S= 
    PNG
    media_image7.png
    107
    132
    media_image7.png
    Greyscale
, and L=Et.
Cyr et al. do not teach a compound of instant formula (2) wherein R2 is an alkyl having 1 to 30 carbon atoms.  
Graham et al. teach non-polar and polar leaving groups (see title).  Graham et al. teach a process wherein the modified leaving group LM, which has increased lipophilicity, of a vector in a nucleophilic reaction which offers a convenient and time saving way to purify the product from a non-reactive precursor vector-LM and by products LM (see abstract).  Graham et al. that the difference between logD of the compound of formula I and the logD of the compound of formula II is greater than 2 (see [0032], pg. 3).  Graham et al. disclose the compounds 
    PNG
    media_image8.png
    97
    319
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    174
    309
    media_image9.png
    Greyscale
  (see [0032], pg. 3).  The present invention refers for nucleophilic substitution with radioactive halogens such as 18F (see [0033]).  Graham et al. disclose the substrate 
    PNG
    media_image10.png
    176
    384
    media_image10.png
    Greyscale
.  This reads on a substrate of instant formula (S-1) 
    PNG
    media_image11.png
    122
    269
    media_image11.png
    Greyscale
 wherein S’ is a part of S, q=1, * = binding site to L; L=OEt (alkyl having 2 carbons, which contains an ether group).  Graham et al. teach a comparison of leaving groups for BMS747 in radiofluorination reactions (see [0166]; example 12).  Differences of logD values of 2.07 for cesyl-precursor…support of purification by solid phase extraction (see [0167]).  Graham et al. teach solid phase extraction (SPE) methods could be used instead of HPLC methods (see [0170]).
Pozsgay et al. teach a new, lipophilic p-alkoxybenzyl ether protecting group and its use in the synthesis of a disaccharide (see title).  Pozsgay et al. disclose the protecting group 4 
    PNG
    media_image12.png
    152
    216
    media_image12.png
    Greyscale
 (see scheme 1).  Pozsgay et al. teach that one lipophilic group provides sufficient hydrophobicity to disaccharide 13 that allowed its isolation by adsorption/washing through a C18 silica column (see pg. 479, col. 2).
1R2 wherein R2 and optionally R1=n-dodecyl as taught by Cyr et al. and Poszgay et al. because it would have been expected to provide an equivalent hydrophobicity modifying group on sulfonate leaving group.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of radiosynthesis taught by Cyr et al. further reacting the precursor of Cyr et al. modified with a hydrophobic tag with [18F]fluoride and then adding that reaction mixture to reverse phase SPE column and then eluting the 18F-labeled compound from the SPE column as taught by Graham et al. and Pozsgay et al. because it would advantageously enable purification of the 18F-labeled compound by SPE instead of HPLC.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,081,620 B2, in view of Cyr et al. (US 2011/0112293 A1; published 12 May 2011; see IDS filed on 4 Sep. 2019) and Graham et al. (US 2012/0238740 A1; published 20 Sep. 2012; see attached 892). 


    PNG
    media_image13.png
    60
    118
    media_image13.png
    Greyscale
 which is represented by general formula (2) 
    PNG
    media_image14.png
    119
    222
    media_image14.png
    Greyscale
 wherein R6 may be -CONR11R12 wherein R11 and R12 represent an alkyl having 4 to 24 carbons.  Claims 1-7 of U.S. Patent No. 10,081,620 B2 claim a method for producing a radioactive fluorine-labeled compound which comprises allowing the precursor of general formula (2) to react with [18F]fluoride ion and adding the reaction mixture to a reverse phase column and eluting the radioactive fluorine labeled compound from the column. 
	Claims 1-7 of U.S. Patent No. 10,081,620 B2 do not exemplify the amide group of instant formula (2).  Claims 1-7 of U.S. Patent No. 10,081,620 B2 claim a substrate of instant formula (S-1).  
	Cyr et al. teach as discussed above.
	Graham et al. teach as discussed above. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds and methods of claims 1-7 of U.S. Patent No. 10,081,620 B2 by incorporating a -CONR11R12 at the position of R6 as taught by Cyr et al. because it would have been expected to provide a functionally equivalent leaving group with hydrophobic tag suitable for SPE separation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compounds and methods of claims 1-7 of U.S. Patent No. 10,081,620 B2 by using BMS747 as a substrate as taught by Graham et al. 18F-labeling of BMS747 and further purification by advantageous SPE separation..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618